Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

MICHELE E.,                                  )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )        Case No. 19-CV-247-JFJ
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )

                                   OPINION AND ORDER

       Plaintiff Michele E. seeks judicial review of the decision of the Commissioner of the Social

Security Administration (“SSA”) denying her claim for disability benefits under Title II of the

Social Security Act (“Act”), 42 U.S.C. §§ 416(i), and 423. In accordance with 28 U.S.C. §

636(c)(1) & (3), the parties have consented to proceed before a United States Magistrate Judge.

For reasons explained below, the Court REVERSES and REMANDS the Commissioner’s

decision denying benefits. Any appeal of this decision will be directly to the Tenth Circuit Court

of Appeals.

I.     General Legal Standards and Standard of Review

       “Disabled” is defined under the Social Security Act as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A physical or mental

impairment is an impairment “that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 423(d)(3). A medically determinable impairment must be established
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 2 of 10




by “objective medical evidence,” such as medical signs and laboratory findings, from an

“acceptable medical source,” such as a licensed and certified psychologist or licensed physician;

the plaintiff’s own “statement of symptoms, a diagnosis, or a medical opinion is not sufficient to

establish the existence of an impairment(s).” 20 C.F.R. §§ 404.1521, 416.921. See 20 C.F.R. §§

404.1502(a), 404.1513(a), 416.902(a), 416.913(a). A plaintiff is disabled under the Act “only if

his physical or mental impairment or impairments are of such severity that he is not only unable

to do his previous work but cannot, considering his age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C.

§ 423(d)(2)(A).

       Social Security regulations implement a five-step sequential process to evaluate a disability

claim. 20 C.F.R. §§ 404.1520, 416.920; Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

(explaining five steps and burden shifting process). To determine whether a claimant is disabled,

the Commissioner inquires: (1) whether the claimant is currently working; (2) whether the claimant

suffers from a severe impairment or combination of impairments; (3) whether the impairment

meets an impairment listed in Appendix 1 of the relevant regulation; (4) considering the

Commissioner’s assessment of the claimant’s residual functioning capacity (“RFC”), whether the

impairment prevents the claimant from continuing her past relevant work; and (5) considering

assessment of the RFC and other factors, whether the claimant can perform other types of work

existing in significant numbers in the national economy. 20 C.F.R. § 404.1520(a)(4)(i)-(v). If a

claimant satisfies her burden of proof as to the first four steps, the burden shifts to the

Commissioner at step five to establish the claimant can perform other work in the national

economy. Williams, 844 F.2d at 751. “If a determination can be made at any of the steps that a

plaintiff is or is not disabled, evaluation under a subsequent step is not necessary.” Id. at 750.




                                                  2
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 3 of 10




       In reviewing a decision of the Commissioner, a United States District Court is limited to

determining whether the Commissioner has applied the correct legal standards and whether the

decision is supported by substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th

Cir. 2005). Substantial evidence is more than a scintilla but less than a preponderance and is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion. See id.

A court’s review is based on the administrative record, and a court must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s findings in

order to determine if the substantiality test has been met.” Id. A court may neither re-weigh the

evidence nor substitute its judgment for that of the Commissioner. See Hackett v. Barnhart, 395

F.3d 1168, 1172 (10th Cir. 2005). Even if a court might have reached a different conclusion, the

Commissioner’s decision stands if it is supported by substantial evidence. See White v. Barnhart,

287 F.3d 903, 908 (10th Cir. 2002).

II.    Procedural History and the ALJ’s Decision

       Plaintiff, then a 41-year-old female, applied for Title II disability insurance benefits on

September 2, 2014, alleging a disability onset date of February 28, 2014. R. 19, 252-255.

Plaintiff’s claim for benefits was denied initially on January 12, 2015, and on reconsideration on

May 27, 2015. R. 92-119. Plaintiff then requested a hearing before an ALJ, and the ALJ conducted

a hearing on February 22, 2017. R. 47-75. The ALJ issued a decision denying benefits which was

remanded by the Appeals Council on May 15, 2018. R. 140-143. Accordingly, the ALJ further

developed the record and held an additional hearing on September 5, 2018. R. 76-91. The ALJ

issued a second decision on September 25, 2018, again denying benefits and finding Plaintiff not

disabled because she was able to perform other work existing in the national economy. R. 16-38.

The Appeals Council denied review, and Plaintiff appealed. R. 1-5; ECF No. 2.




                                                3
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 4 of 10




       The ALJ found that Plaintiff’s date last insured was June 30, 2018. R. 21. At step one, the

ALJ found that Plaintiff had not engaged in substantial gainful activity since her alleged onset date

of February 28, 2014. R. 22. At step two, the ALJ found that Plaintiff had the following severe

impairments: bipolar disorder, mood disorder, personality disorder, panic disorder, degenerative

disc disease (“DDD”) status post anterior lumbar interbody fusion, obesity, and fibromyalgia

(“FM”). Id. The ALJ also found Plaintiff’s hypertension to be a non-severe impairment. At step

three, the ALJ found that Plaintiff had no impairment or combination of impairments that was of

such severity to result in listing-level impairments. R. 22-24. In assessing Plaintiff’s mental

impairments under the “paragraph B” criteria, the ALJ found that Plaintiff had moderate

limitations in all four functional areas – understanding, remembering, or applying information;

interacting with others; concentrating, persisting, or maintaining pace; and adapting or managing

oneself. R. 24.

       After evaluating the objective and opinion evidence, Plaintiff’s mother’s statement, and

Plaintiff’s statements, the ALJ concluded that Plaintiff had the RFC to perform a reduced range of

sedentary work as follows:

       [T]he claimant can occasionally lift and/or carry ten pounds and frequently lift
       and/or carry up to ten pounds. She can stand and/or walk at least two hours in an
       eight-hour workday. She can sit at least six hours in an eight-hour workday. She
       can perform simple and repetitive tasks. She can interact with supervisors and
       coworkers only occasionally. She cannot work with the public.

R. 25. At step four, the ALJ found that Plaintiff was unable to perform any past relevant work. R.

36. Based on the testimony of a vocational expert (“VE”), however, the ALJ found at step five

that Plaintiff could perform other unskilled light work, such as a Final Assembler, Order Clerk, or

Polisher. R. 37-38. The ALJ determined the VE’s testimony was “consistent with the information

contained in the Dictionary of Occupational Titles” (“DOT”). R. 38. Based on the VE’s testimony,




                                                 4
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 5 of 10




the ALJ concluded these positions existed in significant numbers in the national economy. Id.

Accordingly, the ALJ concluded Plaintiff was not disabled.

III.      Issues

          Plaintiff raises two points of error in her challenge to the denial of benefits: (1) “[T]he ALJ

committed reversible legal error by failing to properly evaluate the opinions of [Plaintiff’s] treating

psychiatrist, Dr. Hutchins”; and (2) “[t]he ALJ’s findings at step five of the sequential evaluation

process were not supported by substantial evidence.” ECF No. 19 at 5.

          For the reasons explained below, the Court reverses the decision based on issues raised in

the second allegation of error. Specifically, the ALJ erred in concluding that Plaintiff’s RFC is

compatible with the Order Clerk job, where an unresolved conflict exists between the VE’s

testimony and the DOT. The error is harmful, because a significant number of jobs does not remain

if the Order Clerk job is excluded. The Court does not reach the first point of error.

IV.       Analysis

          A.       Compatibility of RFC with Jobs Identified by VE

          Plaintiff contends he could not perform the job of Order Clerk identified by the VE, because

the DOT assigns it a reasoning level of three, which is inconsistent with the ALJ’s finding that

Plaintiff could perform only “simple and repetitive tasks.” R. 25. See DOT #209.567-014 (Order

Clerk).

          The reasoning level component is a classification under the General Educational

Development (“GED”) scale. DOT App’x C, § III, 1991 WL 688702. The GED scale is composed

of three divisions: Reasoning Development, Mathematical Development, and Language

Development. Id. The “Reasoning Development” division of the GED scale is divided into six

levels. A job with a reasoning level of three requires the worker to “[a]pply commonsense




                                                    5
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 6 of 10




understanding to carry out instructions furnished in written, oral, or diagrammatic form” and

“[d]eal with problems involving several concrete variables in or from standardized situations.” Id.

       The Tenth Circuit has stated that an RFC limitation to “simple and routine” work tasks

“seems inconsistent with the demands of level-three reasoning.” Hackett v. Barnhart, 395 F.3d

1168, 1176 (10th Cir. 2005). The Tenth Circuit in Hackett noted that this RFC limitation appeared

more consistent with level-two reasoning, which requires the worker to “apply commonsense

understanding to carry out detailed but uninvolved written or oral instructions and deal with

problems involving a few concrete variables in or from standardized situations.” Id. (quoting

DOT, App’x C, § III) (quotation marks and alterations omitted). Accordingly, the Tenth Circuit

in Hackett reversed and remanded the ALJ’s decision “to allow the ALJ to address the apparent

conflict between Plaintiff’s inability to perform more than simple and repetitive tasks and the level-

three reasoning required by the jobs identified as appropriate for her by the VE.” Id. See also

Pritchett v. Astrue, 220 F. App’x 790, 793 (10th Cir. 2007) (“As in Hackett, a level-three reasoning

requirement seems inconsistent with the ALJ’s conclusion that plaintiff can only do jobs which

present simple, repetitive and routine tasks”); Ruggles v. Berryhill, No. 17-CV-270-JED-GBC,

2018 WL 4945234, at *2 (N.D. Okla. Aug. 9, 2018) (concluding that Hackett compelled a finding

of an unresolved inconsistency between claimant’s limitation to “simple, repetitive and routine

work” and VE’s testimony that claimant could perform jobs that required level-three reasoning);

Cain v. Berryhill, No. 16-CV-640-GKF-FHM, 2018 WL 1247876, at *2-4 (N.D. Okla. Mar. 9,

2018) (same).

       The Tenth Circuit has further explained that “the ALJ must investigate and elicit a

reasonable explanation for any conflict between the [DOT] and expert testimony before the ALJ

may rely on the expert’s testimony as substantial evidence to support a determination of




                                                  6
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 7 of 10




nondisability.” Haddock v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999). See Hackett, 395 F.3d

at 1175 (applying Haddock to GED reasoning level discrepancy). “The conflict must be explained

irrespective of how the conflict was identified, and regardless of whether the vocational expert

testifies to a discrepancy.” Cain, 2018 WL 1247876, at *3 (quotations omitted).

       In this case, the Court finds that a conflict existed between the DOT and the VE’s

testimony.1 The VE testified that a hypothetical individual with Plaintiff’s RFC could perform the

job of Order Clerk, and she noted that the position had an SVP of two, but the VE did not refer to

the GED for that position. See R. 86. Nor did the ALJ elicit testimony from the VE regarding

how level-three reasoning was consistent with Plaintiff’s RFC, which indicates an ability to

perform only “simple repetitive tasks.” R. 37, 86-87. There was no inquiry regarding the

consistency of GED reasoning level and the identified jobs. Based on this evidence, the Court

concludes that the ALJ failed to provide a reasonable explanation in support of his finding that the

VE’s testimony “is consistent with the information contained in the Dictionary of Occupational

Titles.” R. 38. See Haddock, 196 F.3d at 1091. Therefore, an unresolved conflict exists between

Plaintiff’s ability to perform “simple and repetitive tasks” and the demands of GED level-three

reasoning required by the Order Clerk job.2

       B.       Sufficient Number of Jobs in the National Economy

       Even if the ALJ erred by failing to elicit a reasonable explanation for the apparent conflict

between Plaintiff’s RFC and the level-three reasoning required to perform the Order Clerk job, the


1
 The Commissioner appears to concede that a conflict exist, see ECF No. 27 at 9, but argues that
any error was harmless.
2
  Plaintiff further contends this job contains another unexplained conflict with the RFC because
the DOT description includes interaction with customers, which would be precluded by the
restriction from interaction with the general public. This is a valid concern, as the fifth digit of the
DOT number, in this case, “6,” deals with “People” and a 6 corresponds to “Speaking.” Upon
remand, the ALJ should also consider and address this potential conflict.


                                                   7
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 8 of 10




ALJ’s decision may still be upheld if the other identified positions exist in significant numbers in

the national economy and do not conflict with Plaintiff’s RFC. See Cain, 2018 WL 1247876, at

*4 (collecting cases); 42 U.S.C. § 423(d)(2)(A). The VE identified two other jobs that Plaintiff

could perform – Final Assembler and Polisher. R. 37, 86. The Commissioner argues these

remaining jobs comprise a significant number of jobs in the national economy that Plaintiff can

perform, even if the Order Clerk job is eliminated.

       The VE testified there are “25,000 plus” Final Assembler jobs and “25,000 plus” Polisher

jobs in the national economy. R. 37, 86. The ALJ made no specific finding that these two positions

separately existed in significant numbers in the national economy, relying instead on the aggregate

number of all three positions – 75,000. See R. 37-38. Therefore, to affirm the ALJ’s decision, the

Court would have to make the determination that the number of Final Assembler and Polisher

positions – 50,000 – constitutes a significant number of jobs in the national economy.

       There is no magic number that qualifies as a “significant number” of jobs. See Trimiar v.

Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992). The Tenth Circuit has made it clear that “judicial

line-drawing” in the context of deciding that a particular number of jobs is significant under the

circumstances “is inappropriate.” Allen v. Barnhart, 357 F.3d 1140, 1144 (10th Cir. 2004).

Rather, the evaluation of numerical significance, which “entails many fact-specific considerations

requiring individualized evaluation,” “should ultimately be left to the ALJ’s common sense in

weighing the statutory language as applied to a particular claimant’s factual situation.” Id.

(quoting Trimiar, 966 F.2d at 1330) (quotation marks omitted). Only in “the right exceptional

circumstance,” in which no reasonable administrative factfinder could have resolved the factual

matter in any other way, is it appropriate for the district court “to supply a missing dispositive

finding under the rubric of harmless error.” Id. at 1145.




                                                 8
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 9 of 10




       The Commissioner argues a judicial finding that 50,000 is a “significant number” of jobs

is appropriate, citing two unpublished cases in support. See Evans v. Colvin, 640 F. App’x 731,

736 (10th Cir. 2016); Rogers v. Astrue, 312 F. App’x 138, 142 (10th Cir. 2009) (suggesting that

11,000 national jobs was a significant number).3 However, the Tenth Circuit’s unpublished

opinions on this issue have been inconsistent. See Norris v. Barnhart, 197 F. App’x 771, 777 (10th

Cir. 2006) (declining to find that two positions, which together comprised 190,000 to 210,000 jobs

nationally, were present in significant numbers); Rogers, 312 F. App’x at 142 (suggesting that

11,000 national jobs was a significant number). Cf. Raymond v. Astrue, 621 F.3d 1269, 1274 (10th

Cir. 2009) (finding 1.34 million national jobs significant). Jurists in this district have declined to

find that similar numbers constitute a significant number of jobs. See Cain, 2018 WL 1247876, at

*5 n.7 (collecting cases to demonstrate that “the majority of courts in this district considering

similar numbers [up to 195,000] decline to determine numerical significance as a matter of law”).

Given the guidance from this district, the Court declines to find the number at issue here – 50,000

– qualifies as a “significant” number of national jobs as a matter of law.

       Given the Tenth Circuit’s preference that the ALJ evaluate numerical significance in the

first instance and that the district court supply a dispositive finding only in “exceptional”

circumstances, the Court declines to apply harmless error to conclude that 50,000 jobs constitutes

a significant number of jobs in the national economy. As a result, the ALJ’s step-five findings

amounted to reversible error, as he made no finding that the remaining jobs constituted a significant

number of jobs in the national economy that Plaintiff could perform.




3
 The Commissioner further asserts three unpublished cases from other circuits and a number of
District Court decisions also support this theory. The Court is not persuaded by these cases.


                                                  9
Case 4:19-cv-00247-JFJ Document 28 Filed in USDC ND/OK on 09/24/20 Page 10 of 10




 V.     Conclusion

        The ALJ erred in failing to resolve a conflict between the VE’s testimony and the DOT,

 and it would be inappropriate for the Court to supply a finding that a significant number of

 remaining jobs exists that Plaintiff was capable of performing. Accordingly, the ALJ’s decision

 finding Plaintiff not disabled is REVERSED and REMANDED for proper consideration of the

 evidence and resolution of any existing conflicts.

        SO ORDERED this 24th day of September, 2020.




                                                      JODIF.JAYNE,MAGISTRATEJ
                                                                            UDGE
                                                      UNITEDSTATESDISTRICTCOURT




                                                 10
